Citation Nr: 9907006	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-00 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

Whether new and material evidence has been presented to 
reopen claims for service connection for residuals of 
frostbite, a back condition, rheumatism, a nervous condition, 
a heart disability, and acromegaly.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes to the Board from a February 1998 RO 
decision which denied the veteran's application to reopen 
claims for service connection for residuals of frostbite, a 
back condition, rheumatism, a nervous condition, a heart 
disability, and acromegaly.


FINDINGS OF FACT

1.  The RO denied claims for service connection for residuals 
of frostbite, a back condition, rheumatism, a nervous 
condition, a heart disability, and acromegaly in April 1993, 
and the veteran did not timely appeal that decision.  In 1997 
he applied to reopen the claims.

2.  Evidence received since the April 1993 determination by 
the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
frostbite, a back condition, rheumatism, a nervous condition, 
a heart disability, and acromegaly.





CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for frostbite, a back 
condition, rheumatism, a nervous condition, a heart 
disability, and acromegaly; and the April 1993 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty from March 1943 to December 
1945.

The veteran's service medical records show no findings or 
complaints relative to frostbite, a back condition, 
rheumatism, a nervous condition, a heart disability, or 
acromegaly.  In March 1945 he had a diagnostic spinal 
puncture, but the purpose of the test was not identified in 
the record.  An extract from daily sick reports (AG Form 92) 
reflects that he was on sick call 5 times from August to 
September 1945.  On all occasions he was sent back to duty, 
and the condition or conditions which precipitated the sick 
call visits were not identified.  The December 1945 report of 
the service separation examination notes normal skin, 
musculoskeletal system, feet, cardiovascular system, 
endocrine system, and psychiatric system.  

In his initial claim for compensation benefits in February 
1947, the veteran did not mention any of the currently 
claimed conditions.

In a November 1981 claim for non-service-connected pension 
benefits, the veteran indicated he had deterioration of the 
shoulder joints and arthritis of the spine which began in 
1979.  No other conditions were listed.  

Reports of February 1980 X-rays of the veteran's skull from 
Peoples Hospital note there was a suggestion of acromegaly 
with an eosinophilic adenoma of the pituitary gland.  
Cervical spine and right shoulder X-rays showed degenerative 
arthritis.  December 1980 X-rays suggested synovitis of the 
left shoulder.

In February 1981, C. J. Shamess, M.D., reported first seeing 
the veteran in June 1980 after a February 1980 motor vehicle 
accident.  The doctor added that January 1981 X-rays showed 
degenerative arthritis of the cervical spine and shoulders, 
and that the veteran was an acromegalic.  

On a March 1982 VA pension examination, the veteran again 
reported he had deterioration of the shoulder joints and 
arthritis of the spine which both began in 1979.  He said he 
had acromegaly, which was diagnosed in about 1946.  Other 
conditions that he listed were back pain, gastritis, a right 
inguinal hernia, and asthma.  Examination of the 
cardiovascular system showed normal sinus rhythm and no 
murmurs.  On examination of the musculoskeletal system, it 
was reported that that he muscle weakness and generalized 
arthritis.  The diagnoses were far-advanced acromegaly, 
secondary arthritis, and generalized psoriasis.

VA outpatient treatment records and a report of a May 1982 VA 
Medical Center admission show the veteran dated the onset of 
acromegaly to a blow on the head in 1945.  It was noted that 
the past medical history included arthritis.  Diagnoses were 
acromegaly, asthma, arthritis, and psoriasis of the lower 
extremities.

In an October 1982 letter, a VA endocrinologist noted that he 
saw the veteran in June 1981 and the veteran reported he had 
acromegaly since the 1940s when he first noticed the gradual 
change in his appearance; i.e., the coarsening of features 
and enlargement of hands.  It was reported that he had 
undergone a thyroidectomy 17 years ago for multinodular 
goiter, and had been troubled by arthritis especially since a 
motor vehicle accident 2 years earlier.  The veteran was not 
interested in treatment or evaluation of his acromegaly.

In July 1992 the veteran filed a claim for service connection 
for disabilities (and stated when they began), including 
frostbite to both feet and legs (winter 1944), a back 
condition (summer 1945), rheumatism (1945), a nervous 
condition (1945), a heart disability (1945), and acromegaly 
(1944).  

In January 1993 the veteran submitted copies of private 
medical records, dated from 1985 to 1992, from William A. 
Elder, M.D. and other medical providers.  The records reflect 
the veteran was treated for a variety of medical conditions.  
The records show degenerative arthritis of the knees was 
noted in April 1986.  On a November 1987 report of hospital 
admission for a prostatectomy, it was reported that his past 
medical history included severe arthritis and acromegaly.  In 
January 1991 there was a notation that the veteran had had 
some accentuation of his rheumatism since a motor vehicle 
accident 4 weeks earlier.  The first suggestion of any 
cardiovascular or nervous problems in the records was later 
in January 1991 when the veteran reported major problem with 
his nerves since the outbreak of the Persian Gulf War; it was 
also reported that he had major problems with tachycardia.  
In April 1991 he reported complaints of trouble sleeping and 
heart palpitations due to stress.  In an August 1992 letter 
to excuse the veteran from jury duty, Dr. Elder reported the 
veteran had a number of medical conditions including 
acromegaly.  

Included with the medical records submitted by the veteran is 
an undated summary of medical history in which it was 
reported by the veteran that he had frostbite of both feet 
from serving with General Patton at the Rhine River, had a 
back injury in 1944, acromegaly from a head blow in a fight 
in 1944, and had heart trouble/ anxiety and tachycardia from 
1945.  No medical findings were noted, and it is not clear 
who prepared this document.

On February 1993 VA examination of the veteran's service-
connected residuals of a laceration of the right hand, it was 
reported that that the veteran had a history of bilateral 
frostbite to the feet, acromegaly, status post subtotal 
thyroidectomy, rheumatoid arthritis, and psoriasis.  No 
pertinent medical findings were reported.

In April 1993 the RO denied service connection for residuals 
of frostbite, a back condition, rheumatism, a nervous 
condition, a heart disability, and acromegaly.  The RO 
notified the veteran of the decision, but he did not file a 
timely appeal.

On a May 1997 VA hand examination, the veteran again reported 
a history of bilateral frostbite to the feet, acromegaly, 
status post subtotal thyroidectomy, rheumatoid arthritis, and 
psoriasis.  No pertinent findings were reported.

In June 1997 the veteran filed to reopen his claim for 
service connection for frostbite of the feet; in September 
1997 he filed to reopen the claims for service connection for 
a back condition, rheumatism, a nervous condition, a heart 
condition, and acromegaly.

With his September 1997 statement, the veteran submitted 
copies of photographs of him reportedly taken in 1941 or 
1942, June or July 1943, September or October 1943, July 
1945, 1953 or 1954, and 1997.  The veteran said the 
photographs showed how his acromegaly had progressed.

With his September 1997 statement, the veteran also submitted 
a release form, to permit the RO to obtain records of 
treatment by Dr. Selfman for all the claimed conditions 
beginning in about 1948.  The RO wrote the doctor, but the 
RO's correspondence was returned as undeliverable, and the RO 
then asked the veteran to obtain the medical records.  In 
October 1997, the veteran informed the RO that he had learned 
that Dr. Selfman was deceased and related medical records 
were unavailable.

At a Travel Board hearing in November 1998, the veteran 
testified that was treated for back problems in August and 
September 1945 following an injury.  He attributed his 
acromegaly to head trauma sustained when he was beaten by 
Mexicans while he was stationed in England during service.  
He said he had frostbite of the feet when he was in the 
Battle of the Bulge in 1944 and that he now has problems with 
hot feet in the summer and cold feet in the winter.  The 
veteran also briefly recounted some of his wartime 
experiences.



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection for arthritis and endocrinopathies (such as 
acromegaly) may be presumed if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

The RO denied service connection for residuals of frostbite, 
a back condition, rheumatism, a nervous condition, a heart 
disability, and acromegaly in April 1993, and the veteran did 
not appeal that determination.  Thus, the 1993 RO decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 
1998).

When the RO denied service connection for residuals of 
frostbite, a back condition, rheumatism, a nervous condition, 
a heart disability, and acromegaly in April 1993, it 
considered the service medical records and post-service 
medical records.  The denials were based on lack of any 
evidence of the claimed conditions during service or for many 
years thereafter.

The pertinent evidence received since the April 1993 RO 
decision consists of copies of photographs of the veteran 
reportedly taken prior to, during, and after service.  This 
evidence is offered to support the assertion that acromegaly 
started sometime around the dates of his military service.  
While this evidence is new, it is not accompanied by any 
medical commentary to make it relevant or material to his 
claim for service connection for acromegaly.  It is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's testimony at 
the Travel Board hearing in November 1998 is essentially 
cumulative or redundant of his previously considered 
assertions on service connection for the various conditions, 
and such is not new evidence.  Moreover, as a layman, the 
veteran has no competence to give medical opinions on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  His statements on such matters do not 
constitute material evidence to reopen the claims.  38 C.F.R. 
§ 3.156; Moray v. Brown, 5 Vet.App. 211 (1993).

For these reasons, the application to reopen the claims for 
service connection for residuals of frostbite, a back 
condition, rheumatism, a nervous condition, a heart 
disability, and acromegaly must be denied.  


ORDER

The application to reopen the claims for service connection 
for residuals of frostbite, a back condition, rheumatism, a 
nervous condition, a heart disability, and acromegaly is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

- 8 -


- 5 -


